COBB, J.
J.L.B, Jr., a juvenile, was adjudicated delinquent as the result of grand theft— i.e., stealing two bicycles with a value of three hundred dollars or more in violation of section 812.014(2)(c)l, Florida Statute. His sole argument on appeal is that the State failed to establish that the aggregate value of the two bicycles “was equal to or greater than $300.00 at the time of the theft.” It is the appellant’s argument that the victim of the theft testified that one bicycle was worth $150.00 and the other one $100.00, thereby falling below the $300.00 threshold required for grand theft.
We disagree with the appellant because the record reveals that the victim testified that the value of one bicycle prior to theft was $100.00 and the value of the other was between $150.00 and $200.00. If the juvenile court judge, as trier of fact, accepted the maximum range of $200.00 as the value of the second bicycle, and we assume that he did, the $300.00 minimum value was established.
AFFIRMED.
GRIFFIN and PLEUS, JJ., concur.